Opinion issued February 20, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00881-CV
                            ———————————
                      RODRIGUE DUVISIEN, Appellant
                                         V.
                          RONALD E. MIMS, Appellee



                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-27725



                          MEMORANDUM OPINION

      Appellant, Rodrigue Duvisien, has filed an unopposed motion to dismiss the

appeal, representing that the parties have reached a settlement agreement. No

opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2